Name: Council Decision (CFSP) 2019/1328 of 18 February 2019 on the signing and conclusion of the Agreement between the European Union and the Hashemite Kingdom of Jordan establishing a framework for the participation of the Hashemite Kingdom of Jordan in European Union crisis management operations
 Type: Decision
 Subject Matter: Asia and Oceania;  international affairs;  European construction;  management
 Date Published: 2019-08-07

 7.8.2019 EN Official Journal of the European Union L 207/1 COUNCIL DECISION (CFSP) 2019/1328 of 18 February 2019 on the signing and conclusion of the Agreement between the European Union and the Hashemite Kingdom of Jordan establishing a framework for the participation of the Hashemite Kingdom of Jordan in European Union crisis management operations THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 37 thereof, in conjunction with Article 218(5) and (6) of the Treaty on the Functioning of the European Union, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 13 November 2017 the Council approved a Decision authorising the opening of negotiations for an agreement with the Hashemite Kingdom of Jordan establishing a framework for its participation in Union crisis management operations, pursuant to Article 37 of the Treaty on European Union (TEU) and in accordance with the procedure laid down in Article 218 of the Treaty on the Functioning of the European Union (TFEU), on the basis of the text of the draft Framework Participation Agreement approved by the Council on 23 February 2004, to be updated as required in the light of subsequent agreed changes. (2) The High Representative of the Union for Foreign Affairs and Security Policy subsequently negotiated the Agreement between the European Union and the Hashemite Kingdom of Jordan establishing a framework for the participation of the Hashemite Kingdom of Jordan in European Union crisis management operations (the Agreement). (3) The Agreement should be approved, HAS ADOPTED THIS DECISION: Article 1 The Agreement between the European Union and the Hashemite Kingdom of Jordan establishing a framework for the participation of the Hashemite Kingdom of Jordan in European Union crisis management operations is hereby approved on behalf of the Union. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement in order to bind the Union. Article 3 The President of the Council shall, on behalf of the Union, give the notification provided for in Article 17(1) of the Agreement (1). Article 4 This Decision shall enter into force on the date of its adoption. Done at Brussels, 18 February 2019. For the Council The President F. MOGHERINI (1) The date of entry into force of the Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council.